Citation Nr: 1438808	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for service-connected asbestos pleural disease, currently evaluated as 0 percent disabling (noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from January 1955 to December 1958, and from August 1961 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2014, the Veteran was afforded a hearing at the RO before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Veteran was most recently afforded a VA examination.  During his hearing, held in July 2014, the Veteran testified that his respiratory symptoms have worsened since his most recent VA examination.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On Remand, the Veteran should be scheduled for a respiratory examination. 

As noted below, this case presents an issue as to whether one or more currently nonservice-connected respiratory disabilities are related to the service-connected disability, and, if not, whether the impairment solely due to the service-connected disability can be estimated beyond a reasonable doubt.  Mittleider v. West, 11 Vet. App. 181 (1998).  On remand, the examiner should be requested to provide medical opinions on this issue.  

The appellant is notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA respiratory examination to determine the extent of disability caused by his service-connected asbestos pleural disease.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, to include pulmonary function testing.

The examiner should be informed that service connection is in effect for asbestos pleural disease. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's chronic obstructive pulmonary disease (COPD), or any other diagnosed respiratory disability (other than asbestos pleural disease), was caused or aggravated by service-connected disability. 

b) If, and only if, the physician concludes that the Veteran's COPD, and/or any other diagnosed respiratory disability (other than asbestos pleural disease), was/were not caused or aggravated by his service-connected asbestos pleural disease, the examiner should provide an estimate as to the extent of the Veteran's respiratory impairment, as demonstrated in his pulmonary function test, that is solely due to his service-connected asbestos pleural disease.  This estimate should be expressed as a percentage.  The examiner should state whether or not the estimate is beyond a reasonable doubt, and provide an explanation for his or her conclusion.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. 

2.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



